Citation Nr: 0013402	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-30 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation for the veteran's death under 
38 U.S.C.A. § 1151 for disabilities developed from surgery 
during VA hospitalization from July 16, 1990, to August 3, 
1990.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  

The veteran died on May [redacted], 1995.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The evidence shows that the veteran died on May [redacted], 1995, 
with cause of death listed as hepatocellular cancer due to 
hepatitis C.  The issue of entitlement to service connection 
for the cause of the veteran's death is in appellate status.  
While numerous references have been made to the issue of 
accrued benefits pursuant to 38 U.S.C.A. § 5121 (c) and 
38 C.F.R. § 3.1000 (c), this issue is not presently in 
appellate status.  In particular, it is noted that the RO has 
not issued the appellant a statement of the case providing 
the relevant laws and regulations pertaining to accrued 
benefits.  

It is noted that prior to the veteran's death on May [redacted], 
1995, he had filed claims for service connection for 
hepatocellular carcinoma based on exposure to Agent Orange 
(RO denied this claim in April 1995) and for benefits under 
38 U.S.C.A. § 1151 for disabilities developed during surgery 
while hospitalized at a VA facility from July 16, 1990, to 
August 3, 1990 (RO issued deferred rating decision regarding 
this claim in February 1995).  

The RO issued a rating decision in July 1995 which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  In a July 1995 letter, the RO indicated 
that they were denying the appelant's claim for dependency 
and indemnity compensation (DIC) because the veteran did not 
die from a service-related condition.  Regarding accrued 
benefits, the RO wrote that VA had paid all benefits through 
April 30, 1995, the last day of the month before the veteran 
died.  In her March 1996 notice of disagreement (within one 
year of the veteran's death), the appellant clearly made it 
known that she was disagreeing with the decision to deny her 
DIC and accrued benefits.  Accordingly, it is determined that 
within one year of the veteran's death, the appellant had 
raised claims for accrued benefits for service connection for 
hepatocellular carcinoma, as well as under 38 U.S.C.A. § 1151 
for disabilities developed during surgery while hospitalized 
at a VA facility from July 16, 1990, to August 3, 1990.  

The issues of accrued benefits for service connection for 
hepatocellular carcinoma, as well as accrued benefits under 
38 U.S.C.A. § 1151 for disabilities developed from surgery 
during VA hospitalization from July 16, 1990, to August 3, 
1990 are inextricably intertwined with the issue of service 
connection for the cause of the veteran's death.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Holland v. Brown, 6 
Vet.App. 443 (1994).  That is to say, the decision on the 
issues of entitlement to accrued benefits might change the 
outcome of the appellant's claim for service connection for 
the cause of the veteran's death.  Therefore, the appellant's 
claim needs to be remanded in order to develop the 
inextricably intertwined claims, and the issue of service 
connection for the cause of the veteran's death must be 
deferred until the inextricably intertwined claims of accrued 
benefits for service connection for hepatocellular carcinoma, 
as well as accrued benefits under 38 U.S.C.A. § 1151 for 
disabilities developed during surgery while hospitalized at a 
VA facility from July 16, 1990, to August 3, 1990 have been 
developed.  

When the RO readjudicates the appellant's claim case, it 
should be noted that the appellant is presenting two separate 
claims.  The first claim is that a service-connected 
disability contributed to cause the veteran's death.  This 
claim is in proper appellate status pursuant to the 
provisions of 38 U.S.C.A. § 7105.  The second claim is not a 
service connection claim, but instead, a claim based on 
compensation for the veteran's death under 38 U.S.C.A. § 1151 
as a result of surgery during VA hospitalization from July 
16, 1990, to August 3, 1990.  This claim is not in proper 
appellate status pursuant to the provisions of 38 U.S.C.A. 
§ 7105, which requires a very specific sequence to advance an 
issue to appellate status (i.e. decision, notice of 
disagreement, statement of the case, substantive appeal).  
While the appellant has clearly raised this claim, the RO 
only addressed this claim for the first time in the August 
1998 supplemental statement of the case.  The RO did not 
address this claim in the July 1995 rating decision or the 
May 1996 statement of the case.  In a January 1999 statement, 
the appellant's representative expressed disagreement with 
the RO's August 1998 decision.  This statement is construed 
as a timely notice of disagreement regarding the issue of 
compensation for the veteran's death under 38 U.S.C.A. § 1151 
as a result of surgery during VA hospitalization from July 
16, 1990, to August 3, 1990.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case (SOC). See Manlicon v. West, 12 Vet. 
App. 238 (1999) 

Accordingly, when the RO adjudicates the appellant's claim of 
service connection for the cause of the veteran's death, the 
RO must adjudicate both claims.  That is, the RO must 
determine whether a service-connected disability contributed 
to cause the veteran's death.  Also, the RO should issue the 
veteran a statement of the case regarding the claim of 
compensation for the veteran's death under 38 U.S.C.A. § 1151 
as a result of surgery during VA hospitalization from July 
16, 1990, to August 3, 1990, and allow the appellant the 
proper time to submit a substantive appeal to complete her 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should develop the appellant's 
claim of entitlement to accrued benefits 
for service connection for hepatocellular 
carcinoma, as well as under 38 U.S.C.A. 
§ 1151 for disabilities developed from 
surgery during VA hospitalization from 
July 16, 1990, to August 3, 1990, 
pursuant to 38 U.S.C.A. § 5121 (c) and 
38 C.F.R. § 3.1000 (c).  The RO should 
take all steps to develop the appellant's 
claim.  If the RO's determination is 
negative, the appellant and her 
representative must be informed of the 
appellant's procedural rights and 
notified of all requirements for 
completing an appeal in accordance with 
the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(1999).  These requirements include a 
timely notice of disagreement, a 
statement of the case, and a timely 
substantive appeal.

3.  The RO must issue a statement of the 
case concerning the issue of compensation 
for the veteran's death under 38 U.S.C.A. 
§ 1151 as a result of surgery during VA 
hospitalization from July 16, 1990, to 
August 3, 1990.  Then RO must also notify 
the appellant that, in order to complete 
the appeal, it is necessary to file a 
timely substantive appeal in accordance 
with the provisions of 38 U.S.C.A. 
§ 7105.  If the appellant completes her 
appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See 
38 U.S.C.A. § 7104(a) (West 1991).

4.  After the development requested above 
has been completed, the RO should ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should again review the 
appellant's claim of service connection 
for the cause of the veteran's death.  
This should include consideration to 
determine if the appellant's claim for 
service connection for the cause of the 
veteran's death is well-grounded, and, if 
so, if service connection is warranted 
based on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




